In a proceeding to review a determination of the State Rent Administrator denying an application for a certificate of eviction of a tenant in a two-family house, the appeal is from an order denying the petition and dismissing the proceeding; Order unanimously affirmed, without costs. There was sufficient evidence in the record to support respondent’s finding that the appellant did not seek possession of the premises in good faith (Matter of Acevedo v. Weaver, 6 A D 2d 835). Present — Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.